MORRISON, Presiding Judge.
The offense is the unlawful possession of beer and whiskey for the purpose of sale in a dry area; the punishment, a fine of $250.00.
The statement of facts accompanying this record does not" bear the approving signature of counsel for the appellant, the appellant himself, the county attorney nor the trial court.
Under Article 759a, V.A.C.C.P., a statement of facts must be approved by the defendant or his counsel and the attorney representing the state, or the trial court.
Not having been approved as required by law, the statement of facts here is not subject to consideration by this court.
In the absence of a statement of facts, nothing is presented for review.
The judgment is affirmed.